Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-11, 13-17, 19, and 24-34 are pending.	
	Claims 7-11, 16, 17, and 29-34 are withdrawn.
	Claims 1-3, 19, 24, 29, and 31 are currently amended.
	Claims 1-6, 13-15, 19, and 24-28 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1-6, 13-15, 19, and 24-28 under 35 U.S.C. 103 as being unpatentable over Irving et al. (US PGPUB 2010/0203056, publication date: 08/12/2010) in view of Segal et al. (Annals of Oncology 25 (Supplement 4): iv361-iv372, September 2014) is maintained.

Response to Arguments
In Applicant Arguments, dated 11/13/2020, Applicant asserts that “antibody 10F.9G2, an early mouse surrogate antibody for MEDI4736, was previously demonstrated (data not shown) to effectively inhibit binding of mouse B7-H1 (PD-L1) to mouse PD-1 and CD80. Applicant submits that the effectiveness of 10F.9G2 is attributable to its ability to inhibit binding of PD-L1 
First even though Applicant asserts that the effectiveness of 10F.9G2 is due to the ability of 10F.9G2 to inhibit the binding of PD-L1 to CD80, Applicant has provided no evidence of this assertion. Furthermore even though Applicant has demonstrated a synergistic effect upon the administration of 10F.9G2 and Doxil in a murine tumor model, Applicant has not replicated said synergistic effect with any additional anti-PD-L1 antibodies. As such although Applicant has demonstrated a synergistic effect upon the administration of 10F.9G2 and Doxil in a murine tumor model, the claims are not limited to the administration of 10F.9G2 and Doxil, because the claims encompass any anti-PD-L1 antibody that blocks PD-L1 binding to PD-1 and CD80. As such Applicant’s evidence of a synergistic effect is not commensurate in scope with the claims. 
In further support of the Office’s finding that Applicant’s evidence of a synergistic effect is not commensurate in scope with the claims, as indicated above, Applicant’s evidence of synergy was obtained using Doxil, which is doxorubicin encapsulated in a liposome; however the claims are more broadly drawn to the administration of Doxil or doxorubicin. Furthermore not only are the claims not limited to the anti-PD-L1 antibody 10F.9G2, the claims encompass antibodies other than anti-PD-L1 antibodies. For example claim 1 encompasses anti-PD-1 antibodies, anti-CTLA-4 antibodies, and fusion proteins that bind GITRL.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON B MOSELEY II/Examiner, Art Unit 1642